DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
In the IDS filed 1/13/22, US patents 1-9 have been lined through as the examiner cannot access these documents in the current SEARCH tool.  Please submit these documents and an additional US-1449 form listing these documents and they will be considered.

Specification
	The disclosure should be carefully reviewed to ensure that any, and all, grammatical, idiomatic, and spelling or other minor errors are corrected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 12 of U.S. Patent No. 11,187,402. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements and limitations of the instant application are recited or suggested by the patented claims, as follows:
With respect to instant claim 1, U.S. Patent No. 11,187,402, claim 1, recites an apparatus comprising: a housing [claim 1, line 6]; a first light source [claim 1, line 8] having a first terminal [claim 1, line 9] and a second terminal [claim 1, line 14]; a first power supply terminal electrically coupled with a first terminal of the first light source [substantially the same as claim 1, lines 9-11]; a first electrical contact disposed, at least in part, on an outer surface of the housing, the first electrical contact being electrically coupled with a second terminal of the first light source [claim 1, line 12-14; it is inherent that the electrical terminal would have to be on the outer surface of the housing in order to make contact with something that is not inside the housing]; a second electrical contact disposed, at least in part, on an outer surface of the housing [claim 1, line 15; it is inherent that the electrical terminal would have to be on the outer surface of the housing in order to make contact with something that is not inside the housing], a second power supply terminal electrically coupled with the second electrical contact [claim 1, lines 16-17]; wherein electrically coupling the first electrical contact with the second electrical contact [claim 1, lines 20-21] electrically couples the second power supply terminal with the second terminal of the first light source to [note the contacts claimed above and in claim 1, lines 12-14 and claim 1, lines 16-17] energize the first light source [claim 1, line 23].
With respect to instant claim 2, U.S. Patent No. 11,187,402, claim 5, recites the first light source includes a first light emitting diode; the second light source includes a second light emitting diode [LEDs are well known in the art, are bright and use little power. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use light emitting diodes in the claim 1 of the patented device of claim 1 to increase the brightness of the light output and decrease the power consumption.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.] the first power supply terminal is a first terminal of a battery; and the second power supply terminal is a second terminal of the battery [batteries are well known in the art and allow the powering of electrical devices which are not hooked to the power grid.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a battery in the claim 1 of the patented device of claim 1 to power the device when it is impossible or inconvenient to power the device with the power grid.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.].
With respect to instant claim 3, U.S. Patent No. 11,187,402, claim 5, recites electrically coupling the first electrical contact with the second electrical contact to energize the first light source, and electrically coupling the third electrical contact with the second electrical contact to energize the second light source [claim 1, lines 20-24], includes magnetically coupling the housing with a magnetic element having at least one conductive surface [claim 1, lines 8-19 and claim 1, lines 2-4].  
With respect to instant claim 4, U.S. Patent No. 11,187,402, claim 5 recites the at least one conductive surface includes at least two conductive surfaces [It would have been obvious to one having ordinary skill in the art at the time the invention was made to include more than one conductive surface in the article of the patented device, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art].  
With respect to instant claim 7, U.S. Patent No. 11,187,402, claim 5, recites a second light source [line 4] having a first terminal and a second terminal [it is inherent for a light source to have a first terminal and a second terminal], the first terminal of the second light source being electrically coupled with the first power supply terminal [claim 5, lines 4-6 the power source and power supply are equivalent]; and a third electrical contact disposed, at least in part, on the outer surface of the housing, the third electrical contact being electrically coupled with the second terminal of the second light source [claim 5, lines 7-9], wherein electrically coupling the third electrical contact with the second electrical contact electrically couples the second power supply terminal with the second terminal of the second light source to energize the second light source [claim 5, lines 13-15].  
With respect to instant claim 8, U.S. Patent No. 11,187,402, claim 5, recites a third light source having a first terminal and a second terminal [it is known that using more light sources produces a brighter output. It would have been obvious to one having ordinary skill in the art at the time the invention was made to three light sources in the device of claim 5 of the patented device to increase the brightness of the light output. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.], the first terminal of the third light source being electrically coupled with the first power supply terminal; and a fourth electrical contact disposed, at least in part, on the outer surface of the housing, the fourth electrical contact being electrically coupled with the second terminal of the third light source, wherein electrically coupling the fourth electrical contact with the second electrical contact electrically couples the second power supply terminal with the second terminal of the third light source to energize the third light source [ It would have been obvious to one having ordinary skill in the art at the time the invention was made to electrically connect the light sources in any way, including that claimed, which would provide desirable light output and functionality.]. 
With respect to instant claim 9, U.S. Patent No. 11,187,402, claim 5, does not recite the claimed limitation.  It is well known to use red, green and blue LEDs in combination to produce white light. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use red, green and blue LEDs in the patented device to produce a white light output.  
With respect to instant claim 10, U.S. Patent No. 11,187,402, claim 5, recites the first power supply terminal is a first terminal of a battery; and the second power supply terminal is a second terminal of the battery [batteries are well known in the art and allow the powering of electrical devices which are not hooked to the power grid.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the first and second terminals of a battery as the first and second power supply terminals in the claim 1 of the patented device of claim 1 to power the device when it is impossible or inconvenient to power the device with the power grid.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.].  
With respect to instant claim 11, U.S. Patent No. 11,187,402, claim 5, recites electrically coupling the first electrical contact with the second electrical contact to energize the first light source, electrically coupling the third electrical contact with the second electrical contact to energize the second light source, and electrically coupling the fourth electrical contact with the second electrical contact to energize the third light source [see claim 1, lines 20-24: It would have been obvious to one having ordinary skill in the art at the time the invention was made to electrically connect the contacts as recited to energize the light sources since the basic connections were taught in the patented claim 1 and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.] includes magnetically coupling the housing with a magnetic element having at least one conductive surface [claim 1, lines 18-19 and 2-4].  
With respect to instant claim 12, U.S. Patent No. 11,187,402, claim 5, recites the at least one conductive surface includes at least three conductive surfaces [It would have been obvious to one having ordinary skill in the art at the time the invention was made to include three conductive surfaces in the article of the patented device, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art].  
 With respect to instant claim 14, U.S. Patent No. 11,187,402, claim 12, recites an assembly comprising: an article including: a body having a first magnetic element; and at least one electrically conductive surface; and a light assembly including: a housing; a second magnetic element; a light source; a power source, a first terminal of the light source being electrically coupled with a first terminal of the power source; a first electrical contact disposed, at least in part, on the housing, the first electrical contact being electrically coupled with a second terminal of the light source; and a second electrical contact disposed, at least in part, on the housing, the second electrical contact being electrically coupled with a second terminal of the power source, wherein: magnetically coupling the light assembly with the article, via the first magnetic element and the second magnetic element, electrically couples the first electrical contact with the second electrical contact, via the at least one electrically conductive surface of the article, to energize the light source [claim 1, lines 1-23]; and at least one of the first magnetic element and the second magnetic element includes a ring shaped magnetic element having defined therein, the light source, while the light assembly is magnetically coupled with the article, extends, at least partially, PRELIMINARY AMENDMENT UNDER 37 CFR § 1.115Page 6 through at least one of an opening of the first magnetic element, or through an opening of the second magnetic element [claim 12, the instant “at least one of the first magnetic element and the second magnetic element” is equivalent to the patented “ring-shaped magnet”].  
With respect to instant claim 16, U.S. Patent No. 11,187,402, claim 12, recites the first magnetic element is a magnet; and the second magnetic element is a magnetically-attractive metal [it is known that magnets are attracted to magnetically-attractive metals.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the first magnetic element of a magnet; and the second magnetic element of a magnetically-attractive metal in the patented device so these elements would be magnetically attracted and form a reversable mechanical connection]. 
With respect to instant claim 17, U.S. Patent No. 11,187,402, claim 12, recites the first magnetic element is a magnetically-attractive metal; and the second magnetic element is a magnet [it is known that magnets are attracted to magnetically-attractive metals.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the first magnetic element is a magnetically-attractive metal; and the second magnetic element is a magnet in the patented device so these elements would be magnetically attracted and form a reversable mechanical connection]. 
With respect to instant claim 18, U.S. Patent No. 11,187,402, claim 12, recites the at least one electrically conductive surface includes at least two electrically conductive surfaces [It would have been obvious to one having ordinary skill in the art at the time the invention was made to include more than one conductive surface in the article of the patented device, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art].  
With respect to instant claim 19, U.S. Patent No. 11,187,402, claim 12, recites the at least one electrically conductive surface is disposed, at least in part, on a surface of the first magnetic element [It would have been obvious to one having ordinary skill in the art at the time the invention was made to layer the electrically conductive surface a surface of the first magnetic element in the patented device to aide in fabrication].

Allowable Subject Matter
Claims 1-19 would be allowable if the double patenting rejections set forth in this Office action were overcome.

Claims 5, 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
In an apparatus, prior art fails to show or suggest the combination of elements and limitations including: a housing; a first light source having a first terminal and a second terminal; a first power supply terminal electrically coupled with a first terminal of the first light source; a first electrical contact disposed, at least in part, on an outer surface of the housing, the first electrical contact being electrically coupled with a second terminal of the first light source; a second electrical contact disposed, at least in part, on an outer surface of the housing, a second power supply terminal electrically coupled with the second electrical contact; wherein electrically coupling the first electrical contact with the second electrical contact electrically couples the second power supply terminal with the second terminal of the first light source to energize the first light source.
In an assembly, prior art fails to show or suggest the combination of elements and limitations including: a body having a first magnetic element; and at least one electrically conductive surface; and a light assembly including: a housing; a second magnetic element; a light source; a power source, a first terminal of the light source being electrically coupled with a first terminal of the power source; a first electrical contact disposed, at least in part, on the housing, the first electrical contact being electrically coupled with a second terminal of the light source; and a second electrical contact disposed, at least in part, on the housing, the second electrical contact being electrically coupled with a second terminal of the power source, wherein: magnetically coupling the light assembly with the article, via the first magnetic element and the second magnetic element, electrically couples the first electrical contact with the second electrical contact, via the at least one electrically conductive surface of the article, to energize the light source; and at least one of the first magnetic element and the second magnetic element includes a ring shaped magnetic element having defined therein, the light source, while the light assembly is magnetically coupled with the article, extends, at least partially, PRELIMINARY AMENDMENT UNDER 37 CFR § 1.115Page 6 through at least one of an opening of the first magnetic element, or through an opening of the second magnetic element.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA K TSO/           Primary Examiner, Art Unit 2875